Argued January 25, 1927.
Exceptions were filed in the court below to an adjudication of what the present appellant termed its "second partial account" as "executor" under the will of David Bishop Hand, deceased. Certain of these exceptions were sustained and a change made in the adjudication, *Page 570 
which change had the effect of taking funds from one set of distributees and conferring them upon another. Whereupon the accountant, as "executor," took an exception to the confirmation of the account and distribution ordered by the court below, which exception was dismissed. This appeal ensued.
After studying the record and arguments of counsel, we are not convinced of error, but, even were the fact otherwise, no relief could be granted here, since appellant lacks standing to attack the adjudication. We early ruled, in Sharp's Appeal, 3 Grant 260, that the personal representatives of a decedent's estate usually have "no interest in a question of distribution and . . . . . . no right to appeal [from] anything decided in that part of the process. In it the creditors and distributees are alone interested." See also Mellon's App., 32 Pa. 121, 130; Stineman's App., 34 Pa. 394, 395; Craig's App., 38 Pa. 330; Gallagher's App., 89 Pa. 29; Behringer's Estate, 265 Pa. 111,112; Correll, Receiver's Account, 283 Pa. 277, 281; Fuhrman's Est., 21 Pa. Super. 27, 29; Mays's Estate, 25 Pa. Super. 267,268. The governing rule is well stated in the syllabus to Wick's Est., 50 Pa. Super. 614, thus: "An executor who comes into the court to which he must account, admitting that he has a specific balance in his hands for distribution, has no standing, as executor, to appeal from the decree of distribution; so long as the decree does not surcharge him or make distribution of an amount larger than the admitted balance due the estate, he is not 'a party aggrieved' within the meaning of [the appellate acts]."
The appeal is dismissed, costs to be paid out of the estate. *Page 571